NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2286-21

STATE OF NEW JERSEY,

          Plaintiff-Appellant,

v.

ROCIO SANCHEZ-ROJAS,

     Defendant-Respondent.
_________________________

                   Argued July 19, 2022 – Decided August 19, 2022

                   Before Judges Sabatino and Susswein.

                   On appeal from an interlocutory order of the Superior
                   Court of New Jersey, Law Division, Monmouth
                   County, Municipal Appeal No. 21-017.

                   Monica do Outeiro, Special Deputy Attorney
                   General/Acting Assistant Prosecutor, argued the cause
                   for appellant (Lori Linskey, Acting Monmouth County
                   Prosecutor, attorney; Monica do Outeiro, of counsel
                   and on the brief).

                   David J. Foley, III, argued the cause for respondent.

PER CURIAM
      After the municipal court granted defendant Rocio Sanchez-Rojas's

application to exclude the Alcotest results from her DWI (driving while

intoxicated) case for lack of foundational support, and the State did not move

for leave to appeal that evidentiary ruling, the trial proceeded to its completion.

Based upon the arresting police officer's testimony of his observations of

defendant's insobriety, the judge found defendant guilty of violating N.J.S.A.

39:4-50. The judge entered a final judgment of conviction, and sentenced

defendant to various sanctions.

      Defendant appealed her observation-based DWI conviction to the Law

Division.   The State did not attempt to cross-appeal the municipal judge's

evidentiary ruling.

      On appeal, the Law Division agreed with the municipal court that the State

had proven defendant's guilt of DWI beyond a reasonable doubt, based on the

officer's credible observation evidence. However, the Law Division remanded

the case, sua sponte, to the municipal court for reconsideration. It did so because

it independently found the municipal court had erred in excluding the Alcotest

results from the evidence at trial, thereby relieving defendant of possibly more

stringent sanctions for committing a "per se" DWI violation, which can be

proven by blood alcohol test results alone. See N.J.S.A. 39:4-50(a)(1)(ii).


                                                                             A-2286-21
                                        2
Defendant moved for reconsideration of the remand order, which the Law

Division denied.

         Joined by defendant, the State moved for leave to appeal the Law

Division's remand order, arguing the order is contrary to case law principles

constraining appellate jurisdiction of criminal and quasi-criminal convictions.

We granted leave to appeal and considered the parties' joint arguments.

         Having done so, we vacate the remand order because: (1) the State did not

appeal the municipal court's suppression of the Alcotest evidence; and (2) a

remand exposing a defendant-appellant in the Law Division, post-judgment, to

potentially greater sanctions based on evidence that had been excluded at trial

from the prosecution's case is contrary to the principles set forth in State v.

DeBonis, 58 N.J. 182, 188 (1971), and other case law.

         We affirm defendant's conviction of the observation-based DWI offense.

We further remand this matter to the Law Division to complete its de novo

review of defendant's sentence.

                                          I.

         We confine our brief discussion of the facts and procedural history to the

record developed by the parties and the evidence admitted at the municipal court

trial.


                                                                             A-2286-21
                                          3
      The municipal trial began on February 16, 2021. Officer John Lynch of

Avon-by-the-Sea (Avon) Police Department testified first on behalf of the

prosecution. Officer Lynch testified that on Saturday, February 29, 2020, at

approximately 2:45 a.m., he was driving on patrol when defendant's car passed

him traveling at "an excessive rate of speed." According to Officer Lynch,

defendant "was going very above the speed limit" of thirty miles an hour. He

pulled defendant over after she had crossed the bridge from Avon into Belmar.

      According to Officer Lynch, as he approached defendant's car on foot, he

"could smell an overwhelming smell of alcohol coming from the vehicle ." He

asked defendant, whom he identified in court, for her license, registration, and

proof of insurance.    Officer Lynch noticed that defendant seemed "very

confused," and "[h]er eyes were watery and her eyelids definitely were

drooping."   She was "slow in her movements when trying to gather her

documents[.]"

      Officer Lynch testified that he believed that defendant understood English

sufficiently to understand and follow his instructions. She was able to give him

her name and date of birth and provide proof of insurance and registration .

However, she was not able to find her driver's license.




                                                                          A-2286-21
                                       4
      Based on his training and observations, Officer Lynch believed that

defendant "was highly intoxicated." He asked her where she had been and where

she was headed; she responded that she was coming from a bar in Asbury Park

that was open until 2:00 a.m., and she was headed home to Belmar. Officer

Lynch also asked defendant if she had anything to drink that night and she

admitted she had consumed two alcoholic beverages.

      Officer Lynch removed the keys from defendant's car and had her perform

three field sobriety tests: (1) reciting the alphabet; (2) a "six-inches leg raise;"

and (3) "nine heel-to-toe steps." Before conducting those tests, Officer Lynch

made sure his mobile video recorder (MVR) in his patrol vehicle was activated .

Defendant attempted the alphabet test twice. According to Officer Lynch,

defendant only got as far as the letter "G" on her first attempt and as far as "H"

on her second attempt; however, she sang the alphabet on both attempts even

though she had been instructed not to do so.

      Officer Lynch further observed that defendant "seemed very confused in

a state of intoxication" and said he could "still smell the odor of alcohol coming

off her person." He then had her attempt the six-inch leg-raise test. Officer

Lynch provided her the instructions, and defendant stated she understood.

According to Officer Lynch, defendant did not follow his instructions, swayed


                                                                              A-2286-21
                                         5
back and forth, and lost her balance. Defendant tried again but was unable to

complete the test successfully.

       Officer Lynch moved on to the final field test, the heel-to-toe exercise.

He explained to defendant to take nine heel-to-toe steps in a straight line and on

the ninth step, turn around and take nine heel-to-toe steps back the other way.

Officer Lynch then partially demonstrated the test, taking six heel-to-toe steps,

but he made it clear to defendant she was required to take nine heel-to-toe steps.

Defendant took seven steps in one direction, none of which were heel-to-toe,

and turned around. She then took eight steps back, none of which were heel-to-

toe. During the test, defendant had her arms out for balance.

       As a result of his interactions with defendant and her inability to

successfully complete the field sobriety tests he administered, Officer Lynch

concluded that defendant was intoxicated, placed her under arrest, and read her

her Miranda1 rights. Officer Lynch then transported defendant to the Neptune

Township Police Department building because Avon did not do its own booking

and did not have its own Alcotest machine. Officer Lynch said that during the

drive to the Neptune station, his police vehicle had an overwhelming smell of




1
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                            A-2286-21
                                        6
alcohol, "which was not in [his] car prior to putting [defendant] inside that

vehicle."

      Upon arriving at the Neptune station, Officer Lynch allowed defendant to

use the bathroom. He then observed defendant for twenty-four minutes, four

minutes longer than the required twenty-minute observation period. This was

completed at 4:00 a.m. During the observation period, Officer Lynch read

defendant her Miranda rights again and also read her the State's general standard

statement for blood alcohol breath tests.

      At the conclusion of the observation period, Officer Lynch escorted

defendant into the Alcotest room, at which time another officer, Lieutenant

Christopher Garrity, Chief of the Avon Police Department, performed an

Alcotest analysis of defendant's breath samples using Neptune's Alcotest

machine.

      On cross-examination, Officer Lynch acknowledged that he was not

certified by the National Highway Traffic Safety Administration (NHSTA) to

perform the standardized field sobriety tests. At the conclusion of Officer

Lynch's testimony, the prosecutor introduced a DVD recording of the dashcam

MVR from Officer Lynch's patrol vehicle that recorded his interactions with

defendant during the stop, as well as defendant's completion of the sobriety tests.


                                                                             A-2286-21
                                        7
      Defendant's trial resumed on April 13, 2021, at which time Chief Garrity

was called as a second prosecution witness. Chief Garrity identified his Alcotest

certification which was admitted into evidence without objection.

      Chief Garrity testified that beginning at 4:09 a.m. on February 29, 2020,

he had conducted the Alcotest analysis of defendant's breath samples. He

explained that before administering the test, he read defendant the Alcotest

instructions "word for word" and testified that she seemed to understand the

instructions. Defendant provided an insufficient breath sample during the first

attempted test, so Chief Garrity installed a new mouthpiece and performed two

additional tests. Defendant provided satisfactory breath samples and the results

demonstrated that her blood alcohol content (BAC) was 0.18 percent. Chief

Garrity testified that he used the Alcotest calculator to determine that those two

tests were within acceptable tolerance to establish the reliability of those results.

      Chief Garrity also identified for the court the Alcohol Influence Report,

which contained the results of defendant's two satisfactory breath samples .

      On cross-examination, defense counsel asked Chief Garrity only one

question: whether he was "trained in the NHTSA field sobriety tests." Chief

Garrity responded that he was not.




                                                                              A-2286-21
                                         8
      The municipal prosecutor sought to move into evidence various exhibits,

which he described as the Neptune Alcotest "foundational documents."2

Defense counsel objected, arguing the foundational documents had not been

properly authenticated as admissible business records by a suitable witness from

the Neptune Police Department.

      In response, the municipal prosecutor argued the exhibits were admissible

as business records maintained by the Neptune Police Department.            The

prosecutor represented to the court that he was "specifically told, just so the

record is clear, in case this goes anywhere on appeal, that the Neptune Township

police officer, Neptune Township discovery officer, would not appear to testify

as to the business records admissibility of it." The municipal judge responded:

"Just so I'm clear, the State has reached out to [the] Neptune Township business

records person, [who] told you they would not appear in regards to that,

correct?" The prosecutor responded, "That is correct."




2
  As the Supreme Court discussed in State v. Chun, 194 N.J. 54, 148 (2008),
these "foundational documents" are required to lay an adequate foundation for
the Alcotest results because they could "reveal some possible flaw in the
operation of the particular device" and "establish the good working order of the
device." The Court held that the foundational documents and the Alcohol
Influence Report are not testimonial for purposes of the Confrontation Clause.
Id. at 143, 147.
                                                                          A-2286-21
                                       9
        Based on these circumstances, the municipal judge granted defense

counsel's motion and suppressed the Alcotest evidence, including the results of

the tests and the foundational documents. Notably, the State did not move for

leave to appeal that interlocutory adverse evidentiary ruling to the Law Division

pursuant to Rule 3:24(a). The State also did not seek a stay of the completion

of the municipal case pending such an appeal.

        After the State rested, defense counsel asked for a continuance for time to

consider whether to call an expert as to the validity and sufficiency of the field

sobriety tests. The court granted the continuance. The State did not attempt to

take advantage of that interval by filing an interlocutory appeal concerning the

excluded Alcotest results.

        Defendant's trial resumed on May 11, 2021, at which time defendant

rested without testifying or calling an expert witness. Defendant then moved

for a directed verdict, which was denied.

        Both defense counsel and the prosecutor presented summations, but the

judge reserved decision because he had not yet viewed the MVR of defendant's

stop.

        On August 24, 2021, the municipal judge read his oral decision into the

record. Finding defendant guilty of DWI, the judge stated: "My review of the


                                                                             A-2286-21
                                        10
video clearly show[ed] that the defendant was under the influence of alcohol at

the time. The tests given do show that the defendant clearly was intoxicated

beyond a reasonable doubt . . . [.]"

      The judge sentenced defendant to pay various fines and also ordered an

interlock device be placed on defendant's vehicle for three months. Defendant's

license was suspended only until the interlock device was placed on her vehicle.

The summons for failure to exhibit a driver's license, N.J.S.A. 39:3-29, merged

with the DWI conviction, and the charge for careless driving, N.J.S.A. 39:4-97,

was dismissed.     A judgment of conviction memorializing these terms was

apparently issued. 3

      Defendant appealed her DWI conviction to the Law Division, pursuant to

Rule 3:23-2, challenging the sufficiency of the evidence establishing her guilt

of DWI. The State opposed the municipal appeal, but it did not cross-appeal the

municipal judge's evidentiary ruling that had excluded the Alcotest results.

      The Law Division conducted a trial, de novo, on February 1, 2022, which

consisted of briefing and oral argument by counsel. The following day, the Law

Division issued an order and written opinion. Among other things, the Law


3
  The parties have not furnished a copy of the municipal judgment of conviction
in the appendix, but it is undisputed that such a judgment was issued and that
defendant appealed it to the Law Division.
                                                                          A-2286-21
                                       11
Division concluded that the State had established defendant's guilt on the DWI

charge:

            A thorough review of the transcripts and the MVR
            video demonstrates that the State has proven
            defendant's guilt beyond a reasonable doubt. [Officer]
            Lynch pulled defendant's car over at 2:45 a.m. after
            observing her driving at a high rate of speed; he
            detected a strong odor of alcohol coming from
            defendant's car and he continued to smell alcohol after
            defendant was placed in his police vehicle; defendant
            definitively failed three field sobriety tests, was slow in
            her movements, and admitted to drinking earlier that
            evening. The State has presented sufficient evidence of
            defendant's guilt to sustain an observational conviction
            of DWI.

      Although the State neither cross-appealed to the Law Division, nor sought

interlocutory leave to appeal during the municipal trial, the Law Division

proceeded, sua sponte, to review the municipal court's ruling suppressing the

Alcotest evidence. The Law Division expressed concerns about the municipal

prosecutor's assertion that "he could not authenticate the foundational

documents without a 'business records' witness from Neptune and that Neptune

had refused to make such a witness available."

      The Law Division then reviewed the suppressed Alcotest documents, and

concluded those exhibits should have been admitted in the municipal court trial

under the business records exception to the hearsay rule, N.J.R.E. 803(c)(6) .


                                                                          A-2286-21
                                       12
Because admission and consideration of the Alcotest evidence would require the

imposition of "a mandatory four-month license suspension, a sentence greater

than that imposed by the municipal judge[,]" the Law Division believed it had

been placed "between the Scylla of imposing a mandated sentence and the

Chrybdis of running afoul of the DeBonis policy."4 Consequently, the Law

Division fashioned the following remedy, albeit one the State had not requested:

             [T]his matter will be remanded to the municipal court
             with the direction to reconsider the State's motion to
             admit the foundational documents consistent with the
             findings in this court's opinion. If the judge finds they
             are not admissible without additional testimony, the
             State will be permitted to re-open the trial for the
             purpose of calling a witness to authenticate the
             foundational documents.

       Defendant filed a timely motion for reconsideration of the remand order,

arguing the Law Division's remand order unfairly and unconstitutionally

exposed him to a harsher sentence.

       On February 17, 2022, the Law Division denied defendant's motion for

reconsideration, concluding the cases cited by defendant were distinguishable.

The court elaborated:

             [D]efendant benefitted from an erroneous evidentiary
             ruling by the municipal court, which is conceded by the
             State, and seeks to prevent a remand which would

4
    We discuss the holding in DeBonis, infra.
                                                                          A-2286-21
                                       13
              correct the mistake and result in the appropriate
              mandated penalty. But for an arguably anachronistic
              policy, dating back 50 years when some municipal
              judges were not even admitted to the bar, [State v.
              DeBonis, 58 N.J. 182 (1971)], this court would have
              considered the Alcotest evidence at the trial de novo
              and imposed the appropriate sentence.

      The Law Division determined that the remand was permitted by Rule

3:23-8(a), which allowed "the record to be supplemented for the limited purpose

of correcting a legal error in the proceeding below." The court reasoned: "While

the State is not permitted to correct substantive failures of proof on remand, the

decision by the municipal judge to suppress the Alcotest results was a trial error

and not a failure of proof. Clearly, the State is permitted to correct trial errors

on remand."

      The State timely filed a motion for a stay and interlocutory review of the

Law Division's remand order, which we granted. On June 20, 2022, the Law

Division submitted an amplified written opinion pursuant to Rule 2:5-1(b).

      Aligned with defendant on appeal, the State argues in its brief that the

Law Division's remand to the municipal court directing the reopening of the case

was improvident. Although such a remand theoretically could be to its litigation

advantage, the State acknowledges that exposing defendant to a potential greater

sentence on remand violates DeBonis and other case law "that protects a


                                                                             A-2286-21
                                       14
defendant from the risks of being penalized for filing an appeal." The State

further doubts the constitutionality of such a remand, asserting "[i]t is without

question that the State could not have filed an appeal of the municipal court's

evidentiary ruling following entry of defendant's conviction as such an action

would clearly violate double jeopardy protections." Defendant endorses these

arguments.

                                        II.

      Rule 3:23-2 authorizes a defendant, but not the State, to appeal to the Law

Division a judgment of conviction entered by the municipal court. That Rule

also authorizes a defendant, or the State, to appeal to the Law Division "if

aggrieved by a final post-judgment order" entered by such a municipal court of

limited jurisdiction." R. 3:23-2. And, as we noted above, Rule 3:24(a) provides

an avenue for the State or a defendant to seek leave from the Law Division to

appeal an interlocutory order issued by the municipal court:

             (a) Either the prosecuting attorney or the defendant may
             seek leave to appeal to the Superior Court, Law
             Division from an interlocutory order entered before
             trial by a court of limited criminal jurisdiction.

      Rule 3:24(b) does provide a limited expansion of the appellate jurisdiction

available to the State, solely with respect to a municipal court's order dismissing

a complaint or, as here, suppressing evidence:

                                                                             A-2286-21
                                       15
            (b) The prosecuting attorney may appeal, as of right, a
            pre-trial or post-trial judgment dismissing a complaint
            and, notwithstanding the provisions of paragraph (a),
            an order suppressing evidence entered in a court of
            limited criminal jurisdiction.

            [(Emphasis added).]

A discretionary appeal by the State of an order suppressing the prosecution's

evidence must be filed within thirty days of the municipal court's suppression

order. R. 3:24(c).

      Additionally, subsection (d) of Rule 3:24 dictates how the Law Division

shall conduct its review of an appeal by the State of a municipal court's

suppression order:

            (d) On appeal by the State from the grant of a motion to
            suppress the matter shall be tried de novo on the record.
            In cases in which the Attorney General or county
            prosecutor did not appear in the municipal court, the
            State shall be permitted to supplement the record and to
            present any evidence or testimony concerning the
            legality of the contested search and seizure. The
            defendant shall be permitted to offer related evidence
            in opposition to the supplementary evidence offered by
            the State.

            [(Emphasis added).]

      Here, as we underscored in our Introduction and Part I, the State did not

appeal the municipal court's ruling that suppressed the Alcotest evidence. Nor



                                                                         A-2286-21
                                      16
did the State ask to supplement the record in the Law Division to show that the

municipal court erred in suppressing that proof.

      Because the State did not invoke the Law Division's appellate review

powers in accordance with Rule 3:24, the question of whether the municipal

court properly excluded the evidence was not within the Law Division's

jurisdiction. Hence, the Law Division exceeded its authority in reviewing the

suppression order, sua sponte. 5

      We further agree with both parties that the Law Division's remand order

transgressed the Supreme Court's holding in DeBonis, 58 N.J. at 188.            In

DeBonis, a defendant convicted of an offense in the municipal court appealed

his sentence to the County Court, a precursor to the present Law Division. Id.

at 185. The County Court imposed a more severe sentence. Ibid. On appeal,

the Supreme Court ruled that "as a matter of policy and apart from constitutional

compulsion, a defendant who appeals from a municipal court should not risk a

greater sentence." Id. at 188. The Court recognized the need "to afford the


5
  We do not agree with the Law Division's premise that it was authorized in the
present setting under Rule 3:23-8(a)(2) to "permit the [municipal court] record
to be supplemented for the limited purpose of correcting a legal error in the
proceedings below." That provision logically applies to situations in which an
appellant has argued there was "legal error" committed by the municipal court
and seeks relief from that error. In this case, the State did not file such a
municipal appeal claiming any errors.
                                                                           A-2286-21
                                      17
litigant [in a municipal court proceeding], frequently a stranger to the locality,

the opportunity to seek a redetermination by a court at a higher level without the

risk of a larger penalty." Id. at 189.

      In State v. Kashi, 180 N.J. 45, 49 (2004), the Court, citing DeBonis, took

the opportunity "to reaffirm [its] prior policy decision that a defendant convicted

and sentenced in a municipal court may not be subjected to a greater sentence

on appeal." See also State v. Eckert, 410 N.J. Super. 389, 406-07 (App. Div.

2009) (citing and applying this same principle from DeBonis); State v. Duthie,

200 N.J. Super. 19, 26 (App. Div. 1985) (same).

      Here, in its written opinion, the Law Division specifically acknowledged

that even if it could consider the Alcotest evidence supporting a per se DWI

offense, DeBonis prevented it from imposing a greater sentence than the one

imposed on defendant by the municipal court:

            Because defendant's blood alcohol concentration was
            higher than 0.15%, finding her guilty under the per se
            theory would require this court to impose a mandatory
            four-month license suspension, a sentence greater
            tha[n] that imposed by the municipal judge. Placed
            squarely in issue is the applicability of the Supreme
            Court's decision in State v. DeBonis, 58 N.J. 182
            (1971), which held that a defendant convicted and
            sentenced in a municipal court may not be subjected to
            a greater sentence on appeal.

            ...

                                                                             A-2286-21
                                         18
            The substantively unchallenged Alcotest evidence
            requires a four-month suspension of defendant's
            license; DeBonis prevents this court from imposing this
            sentence.

      The Law Division attempted to forestall the consequences of DeBonis and

its progeny by remanding the matter to the municipal court, in anticipation that

the municipal court would reopen the case, admit the Alcotest evidence, and find

defendant guilty of a more serious offense. With all due respect to the Law

Division, such an unrequested remedy is inconsistent with the policies of

DeBonis. It would, in effect, penalize defendant for appealing her judgment of

conviction. We are constrained by DeBonis from approving that course of

action.

      We do not read the cases relied upon by the Law Division to support the

remand order. In particular, State v. Kashi, 360 N.J. Super. 538 (App. Div.

2003), aff'd, 180 N.J. 45 (2004), is not on point because it concerned a situation

in which the State relied on appeal on incriminating evidence of field

observations that had been admitted into evidence at the municipal trial. Here,

as we have discussed, the Alcotest results were not admitted into evidence and

the State did not appeal that exclusion. Nor does State v. Sisti, 209 N.J. Super.

148 (App. Div. 1986), justify the remand in this case because the incriminating


                                                                            A-2286-21
                                       19
evidence relied on by the Law Division as an alternative basis of guilt was not,

as here, excluded at the municipal trial. The circumstances in the present case

are not comparable to those in Kashi or Sisti.

      In light of our disposition, we need not reach the constitutional double

jeopardy arguments presented. See Randolph Town Ctr. L.P. v. Cnty. of Morris,

186 N.J. 78, 80 (2006) (reciting the well-established principle that courts should

not reach constitutional issues unless it is "imperative" to do so). Nor do we

need to comment on whether the municipal prosecutor was remiss with respect

to the circumstances that led the court to exclude the Alcotest documents, since

that exclusion was never appealed. 6

      Affirmed in part as to the finding of defendant's guilt, vacated in part as

to the remand to the municipal court, and remanded to the Law Division for

sentencing limited by the principles of DeBonis.




6
   At oral argument, the assistant prosecutor represented to this court that, in
light of the Law Division's concerns about the foundational documents, the
County Prosecutor's Office reviewed the municipal prosecutor's handling of this
matter and concluded that no further action was warranted. As noted, we decline
to comment on the substance of that topic. That said, we appreciate the Law
Division's concerns and the public safety considerations at stake in the effective
enforcement of our drunk driving laws.
                                                                            A-2286-21
                                       20